Judgment, Supreme Court, New York County (Rena Uviller, J., on pre-trial motions; Thomas Galligan, J., at jury trial and sentence), rendered February 16, 1994, convicting defendant of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
Defendant’s motion for dismissal of the indictment, on the ground that the case was resubmitted to the Grand Jury without the prosecutor’s compliance with the provisions of CPL 190.75 (3), was properly denied. The record indicates that the case against defendant was not resubmitted to the Grand Jury by the prosecutor after an initial vote of no true bill (which would require permission of the court, pursuant to CPL 190.75 [3]), but rather was merely reconsidered by the Grand Jury upon its sua sponte vote. Thus, the provisions of CPL 190.75 (3), enacted to curb prosecutorial excesses (People v Wilkins, 68 NY2d 269), do not apply.
The motion court properly excluded from speedy trial consideration the period from March 25 to April 25, 1993, upon a sufficient showing by the People at a hearing that defendant was deemed absent because his location was unknown and he was attempting to avoid apprehension or prosecution (People v Torres, 88 NY2d 928).
The evidence against defendant at trial was overwhelming. The minor discrepancies claimed by defendant in the testimony of the People’s witnesses were for the jury to consider. Its determination, not unreasonable, will not be disturbed by this Court (People v Siu Wah Tse, 91 AD2d 350, lv denied 59 NY2d 679).
We perceive no abuse of discretion in sentencing.
We have considered defendant’s additional claims of error and find them to be both unpreserved and without merit. Concur—Murphy, P. J., Rosenberger, Wallach, Kupferman and Nardelli, JJ.